Citation Nr: 1341005	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  12-13 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997, which included service in Bosnia from January 1996 to November 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in August 2008 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta (Togus), Maine and Detroit, Michigan, respectively.

The August 2008 rating decision denied service connection, inter alia, for PTSD, and the Veteran filed a timely notice of disagreement, but was not issued a related statement of the case.  In February 2010, the Veteran sought service connection for a schizoaffective disorder, which was denied by the October 2010 rating decision on appeal.  As service connection claims for specific psychiatric disorders are to be construed broadly, the Board has merged the two issues into one comprehensive claim for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (instructing that service connection claims for PTSD should be construed broadly to encompass any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Given that such action behooves the Veteran, no prejudice results from any failure to provide her with a statement of the case relating to her service connection claim for PTSD.

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking service connection for a service-related psychiatric disorder, which she asserts had onset during her period of service in Bosnia, when she was hospitalized for suicidal ideation and had her service-issued weapons taken from her possession.  

The Veteran has submitted a medical opinion authored by her VA treating physician assistant, who relates the Veteran's current psychiatric disorder to service based on the Veteran's reports of initial onset and treatment during service.

However, the Veteran's service treatment records contradict her reports of the onset and treatment of her psychiatric disorder during service, as they fail to reflect any in-service psychiatric treatment and reflect her denial of any such symptoms or treatment on separation from service.  When completing her separation medical history report, the Veteran denied ever having attempted suicide; denied ever having experienced depression, excessive worry, nervous trouble of any sort; and denied having received any treatment for a mental condition, any in-patient hospitalizations, any treatment for major illnesses, or any treatment for any illness not reported in her medical history form.

Given the contradictory evidence regarding whether the Veteran received psychiatric treatment and experienced psychiatric symptoms during service, further development is required.

As the Veteran's service personnel records have not been obtained, which would likely reflect documentation of any administrative action to remove the Veteran's weapons from her possession, these records must be obtained.

The Veteran reports that she has sought VA treatment for her psychiatric disorder continually since 1997.  As no VA treatment records prior to May 2007 are associated with the claim file, any outstanding records must be obtained.

The Veteran reports that she is in receipt of Social Security Administration (SSA) benefits for her psychiatric disorder, and SSA records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.

2.  Obtain VA treatment records from July 1997 to May 2007 and from October 2010 to the present.

3.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits, including all medical records relied upon.

4.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


